Citation Nr: 0513100	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35 of Title 38 of the United States Code.

REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran served on active duty from August 1961 to October 
1967.  He died on February [redacted], 1979.  The appellant is the 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In its rating 
decision, the RO found that the appellant had submitted new 
and material evidence to reopen the claim and then denied the 
claim, considering all the evidence of record.  

Regardless of the RO's determination, the Board must 
determine as a matter of jurisdiction whether new and 
material evidence has been presented to reopen the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001). 

In March 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge.  At the hearing, 
the appellant submitted additional medical evidence and 
waived initial consideration of the evidence by the RO.  
Because a transcript of the March 2004 hearing could not be 
made, the appellant was afforded the opportunity for another 
hearing, which was held in November 2004 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
November 2004 hearing is in the record. 


FINDINGS OF FACT

1.  In an unappealed rating decision in April 2001, the RO 
denied service connection for the cause of the veteran's 
death. 

2. Evidence presented since the April 2001 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for the 
cause of the veteran's death. 

3.  The veteran served in Vietnam during the Vietnam era and 
it is presumed that he was exposed to herbicides containing 
Agent Orange, and at the time of his death, service 
connection was not in effect for any disability. 

4.  The death certificate shows that the veteran died in 
February 1979 from respiratory failure due to metastatic 
cancer (embryonal cell) to the lung; another condition listed 
as contributing to death but not related to the cause of 
death was right middle and lower lobectomies. 

5.  Respiratory failure due to fatal metastatic cancer 
(embryonal cell) to the lung was not present during service, 
cancer did not become manifest within the one-year period 
following separation from service, and cancer was unrelated 
to service, including exposure to herbicides containing Agent 
Orange. 

6.  Metastatic cancer to the lung, the immediate cause of the 
veteran's death, was unrelated to service.   

7.  The veteran did not die as a result of a service-
connected disability. 


CONCLUSIONS OF LAW

1.  The April 2001 rating decision, which denied the 
appellant's application to reopen the claim of service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002).
2.  The additional evidence received since the April 2001 
rating decision is new and material and the claim of service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  Respiratory failure due to metastatic cancer (embryonal 
cell) to the lung was not incurred in or aggravated by 
military service; and, cancer may not be presumed to have 
been incurred in service under the one-year presumption for a 
chronic disease or under the presumption for a disease 
associated with exposure to herbicides, containing Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4. A service-connected disability was neither the principal 
nor the contributory cause of the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

5.  The appellant is not eligible for Dependent's Educational 
Assistance pursuant to Chapter 35 of Title 38 of the United 
States Code.  38 U.S.C.A. § 3500 (West 2002).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

On the claim to reopen, since the Board is reopening the 
claim, compliance with VCAA is moot.  The Board will address 
VCAA compliance in conjunction with the decision on the 
merits of the claim. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION
1. Claim to Reopen
A. Law and Regulations

A claim that has been denied in an unappealed rating decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c).  Under 38 U.S.C.A. § 5108, the exception to the rule 
is where new and material evidence is presented or secured 
with respect to a claim which has been disallowed, and then 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

As the claim of service connection for the cause of the 
veteran's death has been previously denied, the current claim 
to reopen may be considered on the merits only if new and 
material evidence has been presented.  

Under the version of 38 C.F.R. § 3.156(a), in effect when the 
appellant filed her claim in May 2001, evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record. 
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B. Evidence Previously Considered

Service connection for the cause of the veteran's death was 
denied in an April 2001 rating decision on grounds that new 
and material evidence had not been submitted to show that the 
veteran's death was related to service.  After the appellant 
was informed of the adverse determination and of her 
procedural and appellate rights, she did not appeal the April 
2001 determination by the RO.  As a result, service 
connection for the cause of the veteran's death may now be 
considered on the merits only if new and material evidence 
has been presented since the time of the prior adjudication. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

The evidence of record at the time of the April 2001 
determination by the RO included the service records and a 
copy of the death certificate.  

The service medical records, including the reports of 
entrance and separation examinations, were negative for any 
complaint, finding, or history of a respiratory abnormality 
or cancer.  Chest X-rays were interpreted as normal 
throughout the veteran's time in service. 

Service records show that the veteran served in Vietnam 
during his second enlistment. 

A copy of the death certificate shows that the veteran died 
while an inpatient at a private hospital on February [redacted], 1979.  
The immediate cause of death was respiratory failure due to 
metastatic cancer (embryonal cell) to the lung.  Right middle 
and lower lobectomies were listed as contributing to death 
but not related to the cause of death. 

C. Evidence Since then April 2001 Rating Decision

Records of a private hospital disclose that in November 1978 
the veteran was admitted for staging and the beginning of 
chemotherapy for metastatic testicular carcinoma.  
Historically, the veteran had been in good health until the 
fall of 1977 when he had discovered a testicular mass, which 
was surgically removed.  He subsequently had surgery for 
removal of abdominal lymph nodes, which demonstrated 
metastatic testicular carcinoma.  In November 1978, prior to 
admission, a large mass was found in the right lung, 
resulting in right middle and lower lobe lobectomies.  At the 
time, the pathology report showed probable embryonal cell 
carcinoma mestastatic to the lung.  

On admission in November 1978, the pathological diagnosis was 
poorly differentiated embryonal cell carcinoma of the 
testicle with metastasis to the lung.  During the 
hospitalization, the veteran experienced increasing 
respiratory distress due to a persistent right pneumothorax, 
which improved with surgery.  He then was started on the 
first course of chemotherapy.  The discharge diagnosis was 
embryonal cell carcinoma with metastasis to the lung. 

In July 2003, H.K.H, M.D., Ph.D., after a review of the 
record, expressed the opinion that the lesion in the right 
lung field was a primary tumor, a service-connected injury, 
not a metastatic lesion, probably a soft tissue sarcoma.  The 
physician stated that he could not find any medical record to 
support metastasis to the lung. 

At the hearing in November 2004, the appellant stated that 
the veteran died due to a soft tissue sarcoma related to 
herbicide exposure as evidenced by the opinion of the private 
physician. 

D. Analysis 

The Board finds that the opinion of the private physician 
that the lesion in the right lung was a primary tumor is new 
and material evidence because a primary cancer of the lung is 
a disease subject to the rebuttal presumption of service 
connection for a veteran who was exposed to herbicides, 
containing Agent Orange, in Vietnam during the Vietnam era.  
The evidence therefore is so significant that they must be 
considered in order to fairly decide the merits of the claim.  
For this reason, the claim of service connection for the 
cause of the veteran's death is reopened.  38 U.S.C.A. 
§ 5108. 
2.  Service Connection Considering All the Evidence of Record 
E. VCAA 

The VCAA provisions, pertaining to the VA's duties to notify 
and to assist apply to merits determination of the claim of 
service connection for the cause of the veteran's death.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

The RO provided pre-adjudication, VCAA notice, in a letter, 
dated in July 2001.  The notice included the type of evidence 
needed to substantiate the claim of service connection for 
the cause of death, namely, evidence of the cause of death; 
an injury, disease, or event in service causing an injury or 
disease; and evidence of a relationship between the cause of 
death and the injury, disease, or event in service causing an 
injury or disease.  The appellant was informed that VA would 
obtain service records, VA records and records from other 
Federal agencies, and that VA with her authorization would 
obtain private medical records or she could submit the 
records.  She was given 60 days to respond.  In the statement 
of the case, dated in May 2002, the RO cited 38 C.F.R. 
§ 3.159 with the provision that the claimant provide any 
evidence in her possession that pertained to a claim. 

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claims and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the timing of the notice did not 
prejudice the case because after the notice the appellant had 
a meaningful opportunity to participate effectively in the 
processing of her claim as she had the opportunity to submit 
additional evidence, and she did submit additional argument 
and evidence and she addressed the issues at a hearing before 
the Board.  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the appellant has not identified 
any outstanding evidence relevant to the issue and as there 
is otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 

F. Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, such as cancer, when cancer 
was manifested to a degree of 10 percent or more within one 
year following separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran, who during active service, served in Vietnam 
during the Vietnam era, is presumed to have been exposed 
during such service to a herbicide agent, containing Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent during active 
service, respiratory cancers, including cancer of the lung, 
or a soft-tissue sarcoma, shall be service connected, even 
though there is no record of such disease during service.  38 
C.F.R. § 3.309 (e). 

The Secretary of the Department of Veterans Affairs has 
determined that the presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for testicular 
cancer.  Notice, 68 Fed. Reg. 27,630 (May 20, 2003).  

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  A service-connected 
disability will be considered as the principal cause of death 
when such disability was the immediate or underlying cause of 
death.  For a service-connected disability to be a 
contributory cause, the disability is inherently unrelated to 
the principal cause and it must be shown that it contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312.

G. Analysis

The veteran served in Vietnam during the Vietnam era and it 
is presumed that he was exposed to herbicides containing 
Agent Orange, and at the time of his death, service 
connection was not in effect for any disability.  The death 
certificate shows that the veteran died in February 1979 from 
respiratory failure due to metastatic cancer (embryonal cell) 
to the lung.  Right middle and lower lobectomies were listed 
as contributing to death but not related to the cause of 
death. 

Cancer was not shown to be present during service and cancer 
was shown to have onset in 1977, ten years after service.  As 
there is no medical evidence that cancer had onset in service 
or that cancer was manifest within the one-year presumptive 
period for a chronic disease, there is no factual basis to 
relate the cause of the veteran's death to service, 
considering either of these legal theories of entitlement to 
service connection.  There is no contradictory evidence and 
the appellant does not argue otherwise. 

The appellant does argue and she testified that the veteran's 
death was due to lung cancer, resulting from exposure to 
herbicides, containing Agent Orange. 
The evidence favorable to the claim consists of a medical 
opinion of a private physician that the lesion in the right 
lung field was a primary tumor, not a metastatic lesion, 
probably a soft tissue sarcoma.  The physician stated that he 
could not find any medical record to support metastasis to 
the lung. 

The Board does not find the opinion persuasive because it is 
contrary to the evidence of record, which clearly describes 
the veteran's cancer as embryonal cell carcinoma of the 
testicle with metastasis to the lung during hospitalization 
for staging and chemotherapy.  Moreover, metastatic cancer to 
the lung was listed as the immediate cause of death on the 
death certificate.  In the opinion, the physician seems to 
rely on the fact that during the hospitalization of record, 
metastasis to the lung was not shown, however, the record 
does show that at the time of admission, the diseased lung 
tissue had already be removed. 

There is nothing in the opinion that provides an evidentiary 
basis to reject the contemporaneous medical evidence, which 
opposes rather than supports the claim, that is, that the 
cause of death was metastatic cancer to the lung.  

As for metastatic cancer, presumptive service connection may 
not be established under 38 U.S.C. § 1116 and 38 C.F.R. 
§ 3.307(a) for lung cancer as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer which is not associated with herbicide exposure, 
that is testicular cancer.  In this case, the medical 
evidence of record is sufficient to support the conclusion 
that lung cancer resulted from metastasis of a cancer not 
associated with herbicide exposure to rebut the presumption 
of service connection. VAOPGCPREC 18-97. 

For these reasons, the Board determines that the 
preponderance of the evidence is against the claim that the 
cancer that caused the veteran's death was incurred in 
service or was it related to service, including exposure to 
herbicides, containing Agent Orange.  Since the preponderance 
of the evidence is against the claim, the evidentiary 
standard of resolving reasonable doubt does not apply.  38 
U.S.C.A. § 5107(b).

Chapter 35 

Dependents' Educational Assistance under Chapter 35 of Title 
38 of the United States Code is payable to a surviving spouse 
of a veteran who meets certain basic eligibility 
requirements.  The basic eligibility requirements are the 
veteran was discharged from service under conditions other 
than dishonorable, and (1) he had a permanent total 
service-connected disability at the date of the veteran's 
death; or (2) he died as a result of a service-connected 
disability.  38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As the veteran's death was not due to a service-connected 
disability, and as the veteran did not have a service-
connected disability at the time of his death, the appellant 
does not meet the eligibility criteria for Chapter 35 
benefits.  


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to Dependent's Educational Assistance pursuant to 
Chapter 35 of Title 38 of the United States Code is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


